ORDER

PER CURIAM.
Defendant, Thomas W. Ewing, appeals from the judgment entered on a jury verdict finding him guilty of one count of robbery in the first degree, in violation of section 569.020 RSMo (2000), one count of kidnapping, in violation of section 565.110 RSMo (2000), one count of burglary in the first degree, in violation of section 569.160 RSMo (2000), and two counts of armed criminal action, in violation of section 571.015 RSMo (2000). The trial court found defendant to be a persistent offender and sentenced him to thirty years imprisonment on each count, the terms to be served concurrently with each other, but consecutively to a sentence imposed in a separate case.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).